       Case 1:15-cv-00349-LF-JHR Document 365 Filed 12/20/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ESTRELLA TENORIO,

       Plaintiff,

v.                                                            Case No. 1:15-cv-00349 LF-JHR

SAN MIGUEL COUNTY DETENTION CENTER,
BOARD OF COMMISSIONERS OF
SAN MIGUEL COUNTY, WARDEN PATRICK
SNEDEKER, in his individual and official capacities,
ANTONIO PADILLA, ELFIGO SANDOVAL,
JOEY ROMERO, and MATTHEW BORREGO,
in their individual capacities, HEALTH CARE PARTNERS
FOUNDATION, INC., and RITA TORRES,

       Defendants.

              PLAINTIFF’S SUPPLEMENT TO MOTION FOR AN AWARD
                  OF ATTORNEYS’ FEES, COSTS, AND EXPENSES

       COMES NOW Plaintiff Estrella Tenorio, through undersigned counsel, and hereby

supplements her Motion for an Award of Attorneys’ Fees, Costs, and Expenses [Doc. 363]. In

support thereof, Plaintiff states as follows:

       1.      Plaintiff filed her Motion as the prevailing party for an award of attorneys’ fees and

expenses in this matter pursuant to the Civil Rights Attorneys’ Fees Awards Act of 1976, 42 U.S.C.

§ 1988, including out-of-pocket expenses, covering legal services rendered by counsel on her

behalf from the commencement of this matter through the present time.

       2.      Given the extensive nature of this case, the Motion was necessarily time-intensive,

in order to address the various issues likely to be raised by Defendants, the lengthy time and cost

records and reductions in time records, and numerous affidavits filed with the Motion. As such,

Plaintiff was unable to capture all of her counsel’s time spent working on the Motion prior to filing.
       Case 1:15-cv-00349-LF-JHR Document 365 Filed 12/20/18 Page 2 of 4



       3.      This supplement is intended to present the court with the time and costs associated

with finalizing the Motion, affidavits, research, and exhibits, including costs and time. An award

of fees and costs associated with the hours spent on research, preparation, and drafting of the

motion for attorneys’ fees is appropriate in this matter. See O Centro Espirita, 2018 WL 5314943,

at *19 (quoting Hernandez v. George, 793 F.2d 264, 269 (10th Cir. 1986)) (finding that “Tenth

Circuit caselaw is established” and granting plaintiff’s requested fees for preparation of the fees

application); see also Case v. Unified Sch. Dist. No. 233, Johnson Cnty., Kan., 157 F.3d 1243,

1255 (10th Cir. 1998).

       4.      Plaintiff therefore respectfully requests this Court award fees for the supplemental

time attached hereto for counsel’s time spent on research, preparation, drafting, and finalizing the

motion for attorneys’ fees, as shown in Exhibit 1, Spreadsheet on Fees.

       5.      In addition, because Defendants have still not paid the judgment against them,

Plaintiff was required to file a Motion to Enforce Judgment [Doc. 353]. The Reply in support of

that motion was due December 19, 2018 (the same day as the motion for fees and costs). Notice

of Agreed Upon Extension [Doc. 359]; Order Granting Extension [Doc. 361]. This time too was

omitted from Plaintiff’s fee and cost request, but this post-judgment work should be included in

the award to Plaintiff. See id., *18.

       6.      Attorneys’ fees and costs should be awarded to Plaintiff for the attached

supplemental time and costs related to those two motions, in the amount of $13,582.50, for a total

award of $610,460.02. See Motion for Attorneys’ Fees, Costs, and Expenses [Doc. 363].

       7.      Finally, based on this supplemented total amount for fees and costs, she respectfully

requests gross receipt taxes at a rate of 7.875%, for an additional amount of $48,073.73. See id.,

*29-*31 (“[A]lthough the Plaintiffs may be paying taxes on costs, or passing on taxes, the burden



                                               -2-
       Case 1:15-cv-00349-LF-JHR Document 365 Filed 12/20/18 Page 3 of 4



of the tax remains on the Plaintiffs, and they should be compensated for it.”). Absent such

compensation given the requirement by law for the attorneys to pay this tax, it would serve as an

unwarranted diminishment of the earned attorneys’ fees if left unpaid by Defendants. This tax is

routinely to the clients in these cases. As in O Centro, should the tax rate raise before the

conclusion of litigation on this matter, Plaintiff respectfully requests this Court apply the updated

tax rate. Id. *30.

        WHEREFORE, Plaintiff Estrella Tenorio respectfully requests this Court award a total of

$655,983.04 for fees, costs, and expenses and such other relief as the Court considers appropriate.



                                              Respectfully submitted,

                                              ROTHSTEIN DONATELLI LLP

                                              /s/ Carolyn M. “Cammie” Nichols
                                              Carolyn M. “Cammie” Nichols
                                              500 4th Street NW, Suite 400
                                              Albuquerque, NM 87102
                                              (505) 243-1443
                                              cmnichols@rothsteinlaw.com

                                              and

                                              Caroline “KC” Manierre
                                              1215 Paseo de Peralta
                                              Post Office Box 8180
                                              Santa Fe, New Mexico 87504-8180
                                              (505) 988-8004
                                              cmanierre@rothsteinlaw.com

                                              Attorneys for Plaintiff Estrella Tenorio




                                                -3-
       Case 1:15-cv-00349-LF-JHR Document 365 Filed 12/20/18 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 20th day of December, 2018, I filed the foregoing
pleading electronically through the CM/ECF system, which caused the following parties or counsel
to be served by electronic means, as more fully reflected on the Notice of Electronic Filing.

Carlos M. Quiñones
1532 B Paseo de Peralta
Santa Fe, NM 87501
quinoneslaw@cybermesa.com
Attorney for Defendants Elfigo Sandoval,
Joey Romero and Matthew Borrego

James P. Sullivan
Christina L. G. Brennan
128 E de Vargas Street
Santa Fe, New Mexico 87501
jamie@brennsull.com
christina@brennsull.com
Attorneys for Defendants San Miguel County Detention
Center, Board of Commissioners of San Miguel County,
Warden Patrick Snedeker and Antonio Padilla


                                            /s/ Carolyn M. “Cammie” Nichols
                                            ROTHSTEIN DONATELLI LLP




                                             -4-
